Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 203-206, 209-211, 214-216, 219-220, 222-223, 305-315 are allowed and remembered as claims 1-25. The original Claims 1-202, 207-208,212-213,217-218,221,224-304 have been canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Parker, Reg. No. 50,785 on August 19, 2021.
The application has been amended as follows: 
IN THE CLAIM:  Please replace the entire claims set as following:
1-202.	(Cancelled)

(Currently Amended)  An appliance for holding electronically tagged products and for recording an association between the tagged products and the appliance, the appliance comprising:
a housing defining a cavity configured to retain the electronically tagged products;
an exciter, integrated with the housing, the exciter being configured to trigger tags of the electronically tagged products to cause the tag of each product to transmit a unique tag ID;

a communicator for outputting indications of identities of electronically tagged products retained in the cavity[[.]], and
at least one processor configured to distinguish multiple instances of a same product based on associated unique tag IDs.

(Original)  The appliance of claim 203, wherein the indications outputted by the communicator reflect identities of the electronically tagged products derived from received unique tag IDs.

(Original)  The appliance of claim 203, wherein the indications outputted by the communicator include at least one of an inventory report, an inventory change, an inventory history, or a log of a particular tagged product.

(Currently Amended)  The appliance of claim 203, wherein the exciter is configured to transmit energy at a frequency within at least one of a first frequency band around 900 MHz or a second frequency band around 2.4 GHz, wherein after receiving the energy transmitted from the exciter, the tags of the electronically tagged products are each configured to transmit the unique tag ID thereof for receipt by the receiver in the second frequency band, wherein after receiving the energy transmitted from the exciter, the tags of the electronically tagged products are each configured to transmit the unique tag ID thereof for receipt by the receiver in the second frequency band, and wherein the exciter is configured to transmit energy to the tags of the electronically tagged products to thereby enable each tag of the tagged products to harvest the energy from the exciter and use the harvested energy for powering each tag.

(Cancelled)

(Cancelled)

(Original)  The appliance of claim 203, wherein the exciter is configured to receive a trigger command and to trigger the tags of the electronically tagged products in response to receiving the trigger command.

(Original)  The appliance of claim 203, wherein the exciter is configured to trigger the tags of the electronically tagged products according to a predetermined timing sequence.

(Original)  The appliance of claim 203, wherein the receiver includes an antenna configured to receive the transmission of each unique tag ID at a frequency within a frequency band around 2.4 GHz.

(Cancelled)

(Cancelled)

(Original)  The appliance of claim 203, wherein the communicator is further configured to: 
receive, from a requester, a request to identify the electronically tagged products retained in the cavity at a specified time; and
output to the requester an indication of the identities of the electronically tagged products retained in the cavity at the specified time.

(Original)  The appliance of claim 203, wherein the communicator is further configured to:
receive, from a requester, a request to locate a particular electronically tagged product; and


(Currently Amended)  The appliance of claim 203, wherein for a particular tag of an electronically tagged product, at least one of the unique tag ID of the particular tag or the indication of the identity of the product associated with the particular tag are encrypted, wherein the communicator is configured to send the encrypted tag ID to the at least one processor for decryption by the at least one processor, and wherein the communicator is configured to locally decrypt the at least one unique tag ID.

(Cancelled)

(Cancelled)

(Original)  The appliance of claim 203, wherein the communicator is configured to output information associated with the electronically tagged products, the information including at least one of a period of time the products were retained in the cavity, a period of time since the previous time the products were retained in the cavity, or recommendations associated with the products.

(Original)  The appliance of claim 203, wherein the at least one processor is further configured to cause information related to each unique tag ID to be stored in memory, and wherein the information includes, for each product associated with each unique tag ID, an indication of at least one of:
when each product was placed in the cavity, when each product was removed from the cavity, a number of times each product was removed from the cavity, a number of times each product was returned to the cavity, a total amount of elapsed time when the each product was outside the cavity, an amount of elapsed time since 

(Cancelled)

(Currently Amended)  The appliance of claim 203, wherein the at least one processor is further configured to recognize products expected to be in the cavity and to cause the communicator to output a notification if an expected product is missing from the cavity.  

(Currently Amended)  The appliance of claim 203, wherein the at least one processor is further configured to recognize products in the cavity that are not expected to be in the cavity, and to cause the communicator to output a notification if a product not expected to be in the cavity is within the cavity.

224-304.	(Cancelled)

(New)  An appliance for holding electronically tagged products and for recording an association between the tagged products and the appliance, the appliance comprising:
a housing defining a cavity configured to retain the electronically tagged products;
an exciter, integrated with the housing, the exciter being configured to trigger tags of the electronically tagged products to cause the tag of each product to transmit a unique tag ID;
a receiver for receiving transmission of each unique tag ID; and

wherein the exciter is configured to simultaneously trigger a plurality of tags of the electronically tagged products, and
wherein the receiver is configured to sequentially read transmissions of the unique tag IDs of the simultaneously-triggered tags.

(New)  The appliance of claim 305, wherein the indications outputted by the communicator reflect identities of the electronically tagged products derived from received unique tag IDs.

(New)  The appliance of claim 305, wherein the indications outputted by the communicator include at least one of an inventory report, an inventory change, an inventory history, or a log of a particular tagged product.

(New)  The appliance of claim 305, wherein the exciter is configured to transmit energy at a frequency within at least one of a first frequency band around 900 MHz or a second frequency band around 2.4 GHz, wherein after receiving the energy transmitted from the exciter, the tags of the electronically tagged products are each configured to transmit the unique tag ID thereof for receipt by the receiver in the second frequency band, and wherein the exciter is configured to transmit energy to the tags of the electronically tagged products to thereby enable each tag of the tagged products to harvest the energy from the exciter and use the harvested energy for powering each tag.

(New)  The appliance of claim 305, wherein the exciter is configured to receive a trigger command and to trigger the tags of the electronically tagged products in response to receiving the trigger command.

(New)  The appliance of claim 305, wherein the exciter is configured to trigger the tags of the electronically tagged products according to a predetermined timing sequence.

(New)  The appliance of claim 305, wherein the receiver includes an antenna configured to receive the transmission of each unique tag ID at a frequency within a frequency band around 2.4 GHz.

(New)  The appliance of claim 305, wherein the communicator is further configured to: 
receive, from a requester, a request to identify the electronically tagged products retained in the cavity at a specified time; and
output to the requester an indication of the identities of the electronically tagged products retained in the cavity at the specified time.

(New)  The appliance of claim 305, wherein the communicator is further configured to:
receive, from a requester, a request to locate a particular electronically tagged product; and
output to the requester an indication of whether the particular electronically tagged product is retained in the cavity.

(New)  The appliance of claim 305, wherein for a particular tag of an electronically tagged product, at least one of the unique tag ID of the particular tag or the indication of the identity of the product associated with the particular tag are encrypted, wherein the communicator is configured to send the encrypted tag ID to at least one processor for decryption by the at least one processor, and wherein the communicator is configured to locally decrypt the at least one unique tag ID.

(New)  The appliance of claim 305, wherein the communicator is configured to output information associated with the electronically tagged products, the information including at least one of a period of time the products were retained in the cavity, a period of time since the previous time the products were retained in the cavity, or recommendations associated with the products.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 203, 
An appliance for holding electronically tagged products and for recording an association between the tagged products and the appliance, the appliance comprising:
a housing defining a cavity configured to retain the electronically tagged products;
an exciter, integrated with the housing, the exciter being configured to trigger tags of the electronically tagged products to cause the tag of each product to transmit a unique tag ID;
a receiver for receiving transmission of each unique tag ID; and
a communicator for outputting indications of identities of electronically tagged products retained in the cavity, and
at least one processor configured to distinguish multiple instances of a same product based on associated unique tag IDs.



An appliance for holding electronically tagged products and for recording an association between the tagged products and the appliance, the appliance comprising:
a housing defining a cavity configured to retain the electronically tagged products;
an exciter, integrated with the housing, the exciter being configured to trigger tags of the electronically tagged products to cause the tag of each product to transmit a unique tag ID;
a receiver for receiving transmission of each unique tag ID; and
a communicator for outputting indications of identities of electronically tagged products retained in the cavity, 
wherein the exciter is configured to simultaneously trigger a plurality of tags of the electronically tagged products, and
wherein the receiver is configured to sequentially read transmissions of the unique tag IDs of the simultaneously-triggered tags.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Lindsay et al. (US 2004/0100380) shows a system and method is provided for tracking the freshness or expiration dates of food product put into storage wherein the food product placed into storage are provided with smart tag.  Reade et al. (US 2004/0103033) shows a RFID method and system are provided to aid consumers in making an informed decision prior 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 203 and 305, respectively, as indicated with the underline sections above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOI C LAU/Primary Examiner, Art Unit 2689